Citation Nr: 0216062	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  02-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  He died in April 1998.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death. 


REMAND

In a statement attached to her substantive appeal received in 
September 2002, the appellant requested a hearing before a 
member of the Board at the RO (i.e. a Travel Board hearing).  
According to a report of contact form dated November 4, 2002, 
she indicated that while she requested such a hearing, one 
has not been provided.  As such, a hearing should be 
scheduled.  

In view of this, the case is REMANDED for the following 
action:


The RO schedule the appellant for a 
Travel Board hearing and properly notify 
her and her representative of this 
hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2002). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




